DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      	Summary
Applicants’ response and amendment filed on Oct. 06, 2021 have been acknowledged. Claims 1-27 have been amended. Claims 1-27 are pending.
				      Claim Objections
The objection of Claim 8 has been removed necessitated by Applicants’ amendment 
The objection of Claim 5 has been removed necessitated by Applicants’ amendment. 
Claim Rejections - 35 USC § 112
The rejection of Claims 1-2 has been removed necessitated by Applicants’ amendment.
          Claim Rejections - 35 USC § 102
The rejection of Claims 1, 8 and 19-24 under 35 U.S.C. 102(a) (1) as being anticipated by Leibl et al. (Vaccine, 1999, Vol. 17, No. 9-10, pp. 1017-1023) has been removed necessitated by Applicants’ amendment and persuasive argument. 
The rejection of Claim 1 under 35 U.S.C. 102(a) (1) as being anticipated by Atassi et al. US Patent No. (7,972,801B2) has been removed necessitated by Applicants’ amendment and persuasive argument. 
		      Claim Rejections - 35 USC § 103
S.C. 103 as being unpatentable over Leibl et al. (Vaccine, 1999, Vol. 17, No. 9-10, pp. 1017-1023) as applied to claims 2-5 above, and further in view of Mundt et al. (Photochemistry and Photobiology 2014, Vol. m90, pp. 957-968) has been removed necessitated by Applicants’ amendment and persuasive argument. 
 Rejoined 
Claim 1is allowable. Claims 3-4, 6-7, 9-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions different species, as set forth in the Office action mailed on 2/24/2021 is hereby withdrawn and claims 3-4, 6-7,  9-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-27 are all considered. 

Claims 1-27 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests for an immunogenic composition comprising an inactivated vaccine antigen and an adjuvant, wherein the antigen is inactivated by ultraviolet and visible light in the presence of a solution of photosensitizer and divalent metal salts, and then is covalently modified simultaneously with at least two modifying agents  at both amino groups and alcohol hydroxyl groups, and the at least two modifying agents are employed at a concentration of 0.01-10.0% by mass relative to the antigen and the adjuvant contains an iron hydroxide hydrosol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ConclusionAny inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648